EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Greg Bernabeo on January 14, 2022.

Pursuant to MPEP 606.01, the title has been changed to read: 
--System and Method for Grouping Nodes by Analyzing and Associating Nodes of a Computer System by Shared Characteristics--.

Please replace the previous versions of the claims with the following version:
(Currently Amended) A node grouping system for grouping a plurality of nodes of a target computer system, said node grouping system comprising:
a processor;
a memory operatively coupled to said processor;
a criteria generation component comprising instructions stored in said memory and operable to cause said node grouping system, under control of said processor, to identify characteristics of nodes of said plurality of nodes by automatedly analyzing each node of said plurality of nodes to obtain said characteristics of each node that are relevant to migration of said plurality of nodes to a new computing system infrastructure;
a node aggregator component comprising instructions stored in said memory and operable to cause said node grouping system, under control of said 
comparing first characteristics, obtained by said criteria generation component, of a first node of said plurality of nodes with first grouping criteria of a first group of nodes within said plurality of nodes to determine if said first characteristics satisfy said first grouping criteria, said first grouping criteria comprising at least one of availability of services, a predicted cost, process resource utilization, corresponding data center, security requirements, application vendor information, hardware vendor information, application version information, hardware version information, at least a portion of a software name, at least a portion of a hardware name, and a classification of at least one application;
grouping said first node with said first group of nodes based on a determination that        said first characteristics satisfy said first grouping criteria and said first node does not have an incompatibility with said first group of nodes; 
storing said 
outputting incompatibilities among nodes in said first group of nodes and 
feeding back said incompatibilities to said node aggregator 
component to re-group said plurality of nodes if said 
incompatibilities exist; 
an interface component comprising instructions stored in said memory and operable to cause said node grouping system, under control of said processor, to display said ; and
a recommendation engine component comprising instructions stored in said memory and operable to cause said node grouping system, under control                             of said processor, to automatedly develop a migration plan, based on said characteristics obtained by said criteria generation component, for migration of at least one node that mitigates migration problems associated with migrating said at least one node to said new computing system infrastructure.

(Original) The node grouping system of claim 1, wherein said first grouping criteria are user supplied and wherein said interface component receives said first grouping criteria from an input device coupled to an input adapter of said node grouping system.

(Cancelled).


(Previously Presented) The node grouping system of claim 1, wherein said first characteristics for said first node are stored within said memory.

(Currently Amended) The node grouping system of claim 1, wherein said comparing said first characteristics with said first grouping criteria comprises comparing each criterion of said first grouping criteria with said first characteristics to determine that each criterion of said first grouping criteria   is satisfied by a characteristic of said first characteristics.

(Currently Amended) The node grouping system of claim 1, wherein said node aggregator component is further configured to compare said first characteristics with second grouping criteria of a second group of nodes within said plurality of nodes to determine if said first characteristics satisfy said second grouping criteria.

(Previously Presented) The node grouping system of claim 6, wherein at least one criterion of said first grouping criteria is opposite to that of at least one criterion                                                                                                            
of said second grouping criteria.

(Original) The node grouping system of claim 1, wherein said comparing said first characteristics with said first grouping criteria comprises comparing said first characteristics with at least a one criterion of said first grouping criteria to generate a 

(Previously Presented) The node grouping system of claim 8, wherein said node aggregator component is configured to generate a vector of Boolean values comprising said first Boolean value, wherein said vector comprises an entry for each criterion of said first grouping criteria.

(Cancelled)

(Previously Presented) The node grouping system of claim 1, further comprising a criteria generation component comprising instructions stored in said memory and operable to cause said node grouping system, under control of said processor, to generate grouping criteria for multiple groups wherein each group of said multiple groups comprises different grouping criteria.

(Previously Presented) The node grouping system of claim 1, further comprising a criteria generation component comprising instructions stored in said memory and operable to cause said node grouping system, under control of said processor, to convert criteria from a first format to a second format, wherein said second format is Boolean value format.

(Original) The node grouping system of claim 1, wherein said first node comprises a plurality of machines of said computer system.

(Original) The node grouping system of claim 1, wherein said first grouping criteria comprises a suitability of migration measure.


(Previously Presented) The node grouping system of claim 14, wherein said suitability of migration measure is based on a node's ability to utilize a feature of a selected infrastructure, wherein said feature is one of "bursty" processor usage, "bursty" storage usage, global service feature, and sporadic usage.

(Cancelled)


(Original) The node grouping system of claim 1, wherein said first grouping criteria comprises a communication requirement, wherein said communication requirement comprises one of a latency requirement, bit-rate requirement, number of networking connections and connections to shared storage systems.

(Original) The node grouping system of claim 1, wherein said first grouping criteria comprises at least one of a duration and activity of a connection between two or more nodes.

(Previously Presented) The node grouping system of claim 1, wherein said first grouping criteria comprises at least one of an age, a performance and an efficiency of hardware for a node.

(Original) The node grouping system of claim 1, wherein said first grouping criteria comprises node running behavior based on an operating schedule of a node.

(Currently Amended) A computer-implemented method for grouping a plurality of nodes of a target computer system using a node grouping system comprising  a processor, a memory operatively coupled to said processor, a criteria generation component comprising instructions stored in said memory, and a node aggregator component comprising instructions stored in said memory, said method comprising:
said criteria generation component automatedly identifying characteristics of nodes of said plurality of nodes by automatedly analyzing each node of said plurality of nodes to obtain said characteristics of each node that are relevant to migration of said plurality of nodes to a new computing system infrastructure;
said criteria generation component automatedly generating grouping criteria for 
said node aggregator component automatedly comparing first characteristics of a first node of said plurality of nodes with first grouping criteria of a first group of  nodes within said plurality of nodes to determine if at least one characteristic of said first characteristics  satisfies said first grouping criteria;
said node aggregator component automatedly grouping said first node with said first group of nodes based on a determination that said at least one characteristic satisfies said first grouping criteria and said first node does not have an incompatibility with said first group of nodes; 
said node aggregator component automatedly storing said grouping within said memory;
said node aggregator component automatedly outputting incompatibilities among 
nodes in said first group and feeding back said incompatibilities to said node 
aggregator component to re-group said plurality of nodes if said 
incompatibilities exist; and
automatedly develop a migration plan, based on said characteristics obtained by said criteria generation component, for migration of at least one node that mitigates migration problems associated with migrating said at least one node to said new computing system infrastructure.


(Cancelled)

(Currently Amended) The method of claim 21, wherein automatedly  grouping comprises grouping a second node of said plurality of nodes with said first                               group of nodes within said plurality of nodes based on a determination that at least one characteristic of said second node  satisfies said first grouping criteria and said second node does not have an incompatibility with said first group of nodes, and
wherein said first node and said second node share at least one characteristic, said at least one characteristic comprises at least one of a suitability of migration measure, availability of services, a predicted cost, process resource utilization, geographic region, 
wherein said communication requirement comprises at least one of a latency requirement, bit-rate requirement, number of networking connections, connections to shared storage systems, duration of a connection between two or more nodes, activity of a connection between two or more nodes, at least one of age, performance and efficiency of hardware for a node and node running behavior based on an operating schedule of a node.

(Currently Amended) A node grouping system for grouping a plurality of  nodes of a target computer system, said node grouping system comprising:
a processor;
a memory operatively coupled to said processor;
a criteria generation component comprising instructions stored in said memory and operable to cause said node grouping system, under control of said processor, to automatedly generate grouping criteria for grouping nodes by automatedly analyzing each node of said plurality of nodes to obtain characteristics of each node that are relevant to migration of said plurality  of nodes to a new computing system infrastructure;
a node aggregator component comprising instructions stored in said memory and operable to cause said node grouping system, under control of said processor, to group said plurality of nodes using said characteristics obtained by said criteria generation component by:
comparing first characteristics of a first node of said plurality of 
nodes with  first grouping criteria of a first group of nodes within said plurality of nodes to determine if said first 
grouping said first node with said first group of nodes based on a 
determination that                  said first characteristics satisfy said first 
grouping criteria and said first node does not have an 
incompatibility with said first group of said plurality of 
nodes; 
storing said grouping within said memory; and 
outputting incompatibilities among nodes in said first group of nodes 
and feeding back said incompatibilities to said node 
aggregator component to re-group said plurality of nodes if 
said incompatibilities exist; and
a recommendation engine component comprising instructions stored in said memory and operable to cause said node grouping system, under control                          
of said processor, to automatedly develop a migration plan, based on said characteristics obtained by said criteria generation component, for migration of at least one node that mitigates migration problems associated with migrating said at least one node to said new computing system infrastructure.

(Currently Amended) The node grouping system of claim 24, wherein said criteria  generation component is configured to obtain said characteristics comprising interrelationships and associations among said plurality of 

(Previously Presented) The node grouping system of claim 25, further comprising an interface component comprising instructions stored in said memory and operable to                        cause said node grouping system, under control of said processor, to display said grouping comprising said first node.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Downing et al. (US 2003/0035380 A1) teaches grouping nodes using a grouping criteria.
Bai et al. (US 2016/0094477 A1) teaches grouping nodes using an automatedly generated grouping criteria for migration of nodes.
Childress et al. (US 20070282985 A1) teaches automatedly grouping nodes using grouping criteria.
However, none of the prior art alone or in combination anticipates or renders obvious the invention set forth in the independent claims 1, 21 ad 24, including outputting incompatibilities among nodes in said first group of nodes and feeding back said incompatibilities to said node aggregator component to re-group said plurality of nodes if said incompatibilities exist.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195